TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00712-CR



                              Oscar Javier Mendez, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 54652, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Oscar Javier Mendez, Jr., seeks to appeal from a judgment of conviction for theft.

The trial court has certified that this is a plea bargain case and Mendez has no right of appeal. See

Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: January 8, 2004

Do Not Publish
2